DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment and Response filed with the Office on 15 June 2022, regarding the Medic, Inc. application.

Claims 1-7, 20 and 22-32 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments, filed 15 June 2022, with respect to the drawings and specification have been fully considered and are persuasive.  The objection of the drawings and specification has been withdrawn. 

Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23 is drawn dependent to claim 21, which has been cancelled.  For examination purposes, claim 23 will be treated as depending from instant claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 20-22, 24-29, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over a published Japanese Patent Application to Oguro (JP H08-262017A; reference to machine translation to English) in view of a published paper by S. Song, et al. (“Aptamer-based biosensors”, Trends in Analytical Chemistry, 27(2), p. 108-117, Feb. 2008; hereinafter, “Song”).

Regarding claim 1, Oguro discloses a urine analyzer incorporated into a toilet ([0011]; Drawing 1; which reads upon the instantly claimed, “[a] medical toilet comprising an electrochemical cell”).  Oguro further discloses a housing 20 fixed to a toilet bowl 12, and the main part of a urine analyzer 22 of the presented invention is stored in the housing, and the toilet seat 24 is rotatably attached to the housing; a urine sampling device 26 of the urine analyzer is incorporated in the toilet seat ([0012]; which reads upon “an in-toilet urinalysis system”).  Oguro teaches the urine analyzer includes a polarographic cell (reading upon the claimed, “at least one electrochemical cell”) having a working electrode and counter electrode ([0021]), wherein the working electrode may include an enzyme-immobilized membrane ([0026]; which reads upon “a counter electrode; a functionalized electrode. . .”).  Oguro additionally teaches a voltammetry (polarograph) type flow cell is used in the taught analyzer ([0004]; reading upon “at least one cuvette”).
Oguro further teaches the working electrode has an enzyme-immobilized membrane ([0004]), but does not teach at least one aptamer.
However, Song discloses that aptamers have the ability to bind tightly to a broad range of targets (2nd ¶, 1. Introduction, p. 108; reads on “at least one aptamer . . .  wherein each of the at least one aptamer comprises at least one binding site which binds a component of a user’s urine”) and that aptamer-based biosensors possess unprecedented advantages compared to biosensors using natural receptors such as antibodies and enzymes (3rd ¶, 1. Introduction, p. 108).  Further, Song teaches aptamers can be immobilized to solid surface supports, e.g., electrodes (last ¶, 3. Assay configuration, p. 109). Song explicitly teaches that aptamers can be utilized with labeling by with a redox active moiety (1st ¶, 4.1. Electrochemical, p. 110).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have made the substitution of the enzyme-immobilized membrane on the electrode, as taught by Oguro, for the aptamer-based redox detection, described by Song, as part of the detection bio-sensing system of Oguro because of the advantages provided by aptamers over antibodies and enzymes, i.e., synthesis with high reproducibility and purity, and inherent high chemical stability (Song; 2nd bullet point, 3rd ¶, 1. Introduction, p. 108).

Regarding claim 2, Oguro teaches a urine collection container (74) and an L-shaped urine collection tube (78; [0017]), wherein the urine sample is transported to the polarograph cell (48; [0025]-[0026]).

Regarding claims 3 and 4, Song teaches multiple aptamer for a molecular target (last ¶, 2. Assay configuration, p. 110), wherein the aptamer binds to analytes with a number of binding sites on the aptamers (Figure 2).

Regarding claim 5, Oguro teaches the flow cell outputs a current corresponding to the concentration of the component to be inspected, and this current is amplified by the amplifier circuit (112) to perform A/D conversion of the microcomputer (110). It is input to the circuit and converted into a current value ([0027]).

Regarding claim 6, Oguro teaches a counter electrode ([0021]).

Regarding claim 7, Oguro teaches flow cell outputs a current corresponding to the concentration of the component to be inspected, and this current is amplified by the amplifier circuit (112) to perform A/D conversion of the microcomputer (110).

Regarding claim 20, it is well-established that voltammetry measurements can be performed with electrodes comprising a noble metal (e.g., platinum).

Regarding claim 22, Oguro teaches a polarographic cell having a working electrode therein ([0021]).

Regarding claim 24, Song teaches ferrocene labels (Figure 3).

Regarding claim 25, the utilization of the structure recited in claims 1, 2, and 5 covers the limitations recited in instant claim 25.

Regarding claim 26, Song teaches aptamers have been identified as binding tightly to a broad range of targets (e.g., proteins, peptides, amino acids, drugs, metal ions and even whole cells) (3rd ¶, 1. Introduction, p. 108).

Regarding claim 27, it is well-established that voltammetry measurements can be performed with electrodes comprising a noble metal (e.g., platinum).

Regarding claims 28, 29 and 32, Oguro teaches the flow cell outputs a current corresponding to the concentration of the component to be inspected, and this current is amplified by the amplifier circuit (112) to perform A/D conversion of the microcomputer (110). It is input to the circuit and converted into a current value ([0027]).

Regarding claim 31, Song teaches that aptamers can be utilized with labeling by fluorescent dyes (2nd ¶, 4.2. Optical, p. 113; e.g., Figure 6A & 6B).

Allowable Subject Matter
Claims 23 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and in the case of claim 23, successfully addressing the claim objection laid forth above.

The following is a statement of reasons for the indication of allowable subject matter:  Oguro teaches a polarographic cell, but does not teach a track comprising track rails, as required by instant claim 23.  Further, the cited prior art does not teach aptamer on a protein scaffold, as required by instant claim 30.

Response to Arguments
Applicant's arguments filed 15 June 2022, regarding the obviousness of the presented claims have been fully considered but they are not persuasive. The requirements for establishing a prima facie case of obviousness are discussed in MPEP §2142.
The Applicant contends a prima facie case of obviousness has not been made for at least two reasons: 1) the Examiner has not provided proper reasons to combine the references in the manner set forth in the rejection, and 2) even if the cited references were properly combined, they do not suggest or recite all the elements of either independent claim 1 (i.e., “a medical toilet comprising . . . at least one aptamer”, “an in-toilet urinalysis system”, or “a cuvette”) nor independent claim 25 (i.e., “a method to detect a urine analyte in an in-toilet urinalysis system”, or “functionalized electrode disposed in a cuvette”).  The Examiner disagrees with Applicant’s arguments for the reasons set forth below.
Firstly, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination (MPEP §2144 II).  The proposed substitution of the enzyme-immobilized membrane, taught by the Oguro reference, with the aptamer-based redox detection, taught by the Song reference, includes explicit, reference-based motivation for said replacement.  Therefore, the combination of the teachings of the cited reference, as laid forth in the present rejection, is of the strongest type of rationale: a scientific principle providing an expected beneficial result (i.e., reagents that offer synthesis with higher reproducibility and purity, and inherent high chemical stability).  Thus, the first argument offered by the Applicant is not persuasive to overcome the obviousness rejection of the instant claims.
As to the Applicant’s second argument, each element recited in the claim limitations of instant claim 1 has the identification of corresponding elements from the reference laid forth in the instant rejection.  The only further rationale for non-disclosure of claim limitations offered by Applicant is that the recited “at least one cuvette” is of “fundamentally different design with different methods of function” from the taught flow cell disclosed by Oguro (15 June 2022 Remarks, p. 9). The term “cuvette” is not given an explicit, clear definition within the instant specification.  Under the Broadest Reasonable Interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention (MPEP §2111.01 I).  The definition given for “cuvette” from the online Merriam-Webster.com Dictionary is “a small often transparent laboratory vessel (such as a tube)”1.  The polarographic flow cell taught by the Oguro reference meets the given definition, and therefore would reasonably be considered a “cuvette”.  Thus, the second argument offered by the Applicant is not persuasive to overcome the obviousness rejection of the instant claims.
 

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
28 June 2022  
                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Merriam-Webster.com Dictionary, s.v. “cuvette,” accessed June 28, 2022, https://www.merriam-webster.com/dictionary/cuvette.